Citation Nr: 1453400	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from April 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

VA treatment records dated from July 2009 to February 2013 were added to Virtual VA on the same day that the February 2013 Statement of the Case (SOC) was issued.  Virtual VA is an extension of a veteran's claims file and, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 (2014), unless the additional evidence is duplicative or not relevant to the issue on appeal.  See 38 C.F.R. § 19.37(a) (2014).  The additional VA treatment records are duplicative of VA treatment records in the physical claims file.  Thus, a remand for the issuance of an SSOC is not necessary.

On September 30, 2014, the Veteran testified at a Board hearing via videoconferencing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's Virtual VA file, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 13-14.  Additional evidence was submitted and this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its clinical onset in service and is not otherwise related to active duty; hearing loss to a compensable degree was not exhibited within the first post service year.

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in April 2010.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

VA has also fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The Board finds that all available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes the Veteran's VA treatment records, VA examination reports, and statements from the Veteran, to include his hearing testimony.  The AOJ attempted to obtain the Veteran's service treatment records (STRs), but those records were determined to be fire related and unavailable.  See June 2010 Formal Finding of Unavailability.  (Of record is a copy of the Veteran's separation examination report.)  The April 2010 letter notified the Veteran of this fact.  

Further, the Veteran was afforded a February 2013 VA examination in connection with his claims for hearing loss and tinnitus.  The VA audiologist reviewed the Veteran's claims folder, conducted the appropriate hearing tests, and provided an opinion as to the likelihood that the Veteran's hearing loss and/or tinnitus is related to service.  The Board finds that the proffered opinions are adequate to rely upon as they are based on a review of the record and known medical principles.  Further, the VA audiologist cited to a book discussing hearing loss and military noise exposure, pages from which were later submitted by the Veteran.  As the audiologist had knowledge of this evidence, the Board finds no reason to remand the matter for the audiologist to review the later submitted documents.  Accordingly, the Board finds that the Veteran has been afforded an adequate VA examination in this case.

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).
The evidence demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  September 2009 and February 2013 audiograms confirm that the Veteran has a current disability as defined by 38 C.F.R. § 3.385.  Further, as the Veteran's military occupational specialty (MOS) was that of an airborne radio operator, noise exposure consistent with that occupation is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Moreover, given that the Veteran is competent to testify as to the existence of ringing in his ears, the Board is satisfied that there is competent and credible evidence of tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  Accordingly, as to both issues, the question is one of nexus.

Relevant to the issue of nexus, as noted above, the Veteran's STRs are fire-related and thus unavailable.  The record does contain a copy of his separation examination report, which indicates that results of whispered voice testing at separation revealed normal hearing.  The examination report also notes an occasional earache since 1955 and severe sinusitis in June 1955.  

The record also contains a September 2009 VA audiological evaluation, at which time the Veteran gave a history of bilateral constant tinnitus "over a period of years."  He reported in-service noise exposure to C-119 aircraft and noted that he had not hunted in years.  

The Veteran returned for another VA audiological evaluation in November 2009 to correct what he perceived to be "misinformation" in the September 2009 treatment record.  Specifically, he reported having gradual bilateral tinnitus over the past 30 years.  He also indicated being uncertain as to long he had had hearing loss, but stated that it had progressed over the years.  He did, however, state that he could not recall having any hearing disturbance during service.  The Veteran reported in-service noise exposure from his duties as a radio operator on C-119 aircraft, with over 1,000 flight hours.  He also indicated post-service recreational noise exposure from hunting, mowing the lawn, and working in a woodshop.  It was also noted that he had worked in a mobile home factory from 1956 to 1973, before going to college and becoming a teacher.

The VA staff audiologist who evaluated the Veteran that day noted that the Veteran was interested in trying to establish a nexus between his hearing loss and tinnitus and service.  The audiologist considered the Veteran's assertions, but indicated that there was no evidence to establish chronicity and stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing.  Citing to several studies, the audiologist explained that noise induced hearing loss does not have a delayed onset, nor is it progressive or cumulative.  He then noted that results of the Veteran's September 2009 audiogram showed bilateral, high-frequency sensorineural hearing loss, the nature, degree, and audiometric configuration of which was consistent with an etiology of presbycusis at the age of 75 and a history of noise exposure.  The audiologist went on to note the Veteran's in-service and post-service history of occupational and recreational noise exposure, stating that after his 4 years of service the Veteran had a history "of about 17 years of occupational industrial noise exposure in civilian life and a significant history of recreational noise exposure."  The audiologist indicated that the Veteran's exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military and opined, therefore, the it was less likely than not that his hearing loss and tinnitus were attributable to any in-service acoustic trauma and were more likely than not caused by or a result of presbycusis at the age of 75 years and his history of occupational and recreational noise exposure in civilian life.

The Veteran was then afforded a VA audiological examination in February 2013.  At that time, the Veteran reported hearing loss in both ears, left worse than right, and stated that he was unsure as to when it began, but that others started to notice it approximately 15 years prior.  He also reported constant ringing in his ears, which similarly began 15 years prior.  The audiologist recorded the Veteran's in-service and post-service history of noise exposure, noted the results of past hearing evaluations, and provided the requested opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  Specifically, the audiologist opined against an association between the Veteran's current hearing loss and/or tinnitus and service.  

As rationale for those negative nexus opinions, the audiologist discussed the fact that the whispered voice tests given at separation are known to be insensitive to high frequency, noise induced hearing loss, but stated that such tests do "have a high degree of sensitivity for detecting mild hearing impairments," according to several cited publications.  The audiologist went on to state that if the Veteran's hearing loss indicated at the time of the 2013 examination, which ranged from 40 to 85 decibels in the higher frequencies, had been present at discharge from service, it would have been detected by whispered voice tests, according to the references cited.  The audiologist then noted that the Veteran indicated that noticeable hearing loss did not begin until approximately 15 years prior and discussed the fact that hearing loss due to hazardous noise exposure is immediate and would have been evident during service if due to military noise exposure.  The audiologist quoted a position paper on noise induced hearing loss, stating that "'[m]ost scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.'"  

The audiologist then noted that the Veteran reported a gradual onset of his bilateral hearing loss starting approximately 15 years prior and was not evaluated for his hearing loss until September 2009, which was more than 50 years after his separation from service.  The audiologist thus found no evidence to establish chronicity or continuity of care.  Lastly, the audiologist explained that an occasional ear ache could be consistent with a number of ear conditions and is not necessarily consistent with a noise induced hearing loss.

As rationale for the negative nexus opinion regarding the Veteran's tinnitus, the audiologist noted the Veteran's report of constant tinnitus in both ears for the past 15 years.  He then explained that most tinnitus is associated with hearing loss, evidence of which was not present in service.  The audiologist then cited to a medical literature that discusses that "'[a]s the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.'" 

The Board finds that the preponderance of evidence weighs against the claims of service connection for hearing loss and tinnitus.  At the outset, there is no evidence that the Veteran's hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1956.  The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Although only a whispered voice test was conducted at separation, which test is somewhat unreliable, the fact remains that there is no other objective measure of the Veteran's hearing dated within the year of separation.  Further, the Veteran did not indicate noticeable hearing loss in service.

Regarding entitlement to service connection on a direct basis, the VA audiologist who conducted the 2013 VA examination, after weighing the evidence of record, concluded that the Veteran's hearing loss and tinnitus were not related to service.  The audiologist explained that there is no scientific basis for delayed-onset hearing loss, noting that noise-induced hearing loss is immediate, thus intimating that the Veteran would have had noticeable hearing loss in service if his current hearing loss was the result of military acoustic trauma.  The audiologist also addressed the probative value of the whispered voice test given at separation, explaining that noise-induced hearing loss does not progress over time and stating that had the Veteran indeed sustained hearing loss due to in-service acoustic trauma, the whispered voice would have detected it.  The audiologist also provided medical reasons to support her conclusion that the Veteran's tinnitus was also not related to any acoustic trauma sustained in service and addressed the notation of earaches, indicating numerous possible causes.

The 2013 VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  Those opinions are shared by the VA audiologist who evaluated the Veteran in November 2009 and much of the reasoning is the same.  Both audiologists supported their opinions with citations to medical journals and/or treatise evidence that discuss noise-induced hearing loss.  In this regard, the Board notes that the Veteran submitted copies of two pages from a book entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus, which was the result of a study by The Institute of Medicine as mandated by Congress and sponsored by VA and presents findings on the presence of hazardous noise in military settings, levels of noise exposure necessary to cause hearing loss or tinnitus, the timing of the effects of noise exposure on hearing, and the adequacy of military hearing conservation programs and audiometric testing.  The pages submitted by the Veteran note that aircraft cabin noise is typically 20 decibels above the level where damage to hearing will occur and indicate that daily exposure to noise levels higher than 90 decibels can produce hearing impairment, which may go unnoticed initially because it occurs in the vicinity of 4,000 hertz, which is outside of the conversational range.  Notably, this book is cited to by the VA examiner; thus, the Board presumes that the examiner had knowledge of the contents of the pages submitted by the Veteran and considered this information in forming her opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  Further, neither audiologist opinion is contradicted by any other medical evidence of record.  

Thus, although the Veteran believes that his hearing loss and tinnitus is due to noise exposure in service, the Board finds more probative the VA audiology opinions, as those opinions were rendered by medical professionals.  The Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologists' conclusions to the contrary.  See Jandreau, supra.

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





		ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Rebecca N. Poulson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


